Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a responsive to the application filed on 08/28/2018.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Claim Objections
Claims 2-3, 9-10, and 16 are objected to because of the following informalities:
Claims 2-3, 9-10, and 16 recite a typo stating “generate narration for the transaction”, and an optional way to amend this would read “generate a narration for the transaction”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1 and 15 recite the limitation “the customer computer system” with insufficient antecedent basis for this limitation in the claim.
The dependent claims 2-7 and 16-20 are also subsequently rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Penders (“Identification of Dividend Payments”, 2007), in view of Krishnan et al (“Extracting decision trees from trained neural networks”, 1999) hereinafter Krishnan.
Regarding claims 1, 8, and 15, Penders teaches a system [and method] for facilitating model-based dividend classification of transactions, [the method being implemented by] the system and method comprising: a computer system that comprises one or more processors programmed with computer program instructions that, when executed, cause the customer computer system to [perform the method, the method comprising] (abstract and sections 2.1.1, 3.2.1, and 7.2.2 teach “server[s]” running “tool” programs (instructions) to execute the algorithms embodiments for finding “the best classifier that indicates whether a dividend has been paid or not for a given date” (facilitating model-based dividend classification of transactions), wherein servers are well known to include one or more processors communicatively coupled to one or more memories storing executable instructions for performing the embodiments of the disclosure):
obtain resolved exceptions information regarding at least 1000 resolved exceptions, the resolved exceptions information indicating the 1000 resolved exceptions and, for each resolved exception of the 1000 resolved exceptions, a set of attributes of a transaction for which the resolved exception was triggered (section 3.2.2 teaches developing “our training set” (obtain resolved exceptions information), or “target dataset”, of examples including class labeled “features”/“fields” (attributes of a transaction for which the resolved exception was triggered); sections 5.2.1, 5.3.2, 5.3.8, 5.4.1, and Table 21 teach using the developed “training sets and test set[s]” of different sizes (e.g. 7553, 37757, etc.) (at least 1000 resolved exceptions) to train/validate the algorithms, including each “decision tree (J48)” of “decision trees” being a “version of C4.5” decision tree algorithm); 

each decision tree of the multiple decision trees (a) comprising nodes and conditional branches and (b) having a root node that corresponds to a set of observations of at least some of the resolved exceptions information (section 5.2.1 and Fig. 25 teach each “decision tree” of “decision trees” (each decision tree of the multiple decision trees) including created “separate tree branch[es]” for testing “feature values” (conditional branches) from “the training set” (corresponds to a set of observations of at least some of the resolved exceptions information), and “internal nodes (root nodes) of a decision tree represent tests on features and terminal nodes (leaves) (nodes) represent decision outcomes”.), each leaf node of the nodes of the decision tree indicating (i) a probability of a dividend-related classification for a transaction that corresponds to the leaf node and (ii) a percentage, of the set of observations, that corresponds to the leaf node (section 5.2.1 and Fig. 25 teach a “decision tree” including “terminal nodes (leaves) (each leaf node of the decision tree) represent decision outcomes” (leaf node probability/percentage), wherein see Fig. 25 “change_perc” (a probability) and “algorithm work as follows” items 4a-b of “label the branch with the class value (dividend-related classification) seen by the majority of remaining instances (a probability…and (ii) a percentage, of the set of observations)”. Further see section 4.2.1 for “Change_perc” as “change percentage” corresponding to “dividend percentage”, section 5.5.2 and 6.5 of “min. instances per leaf” and “output a prediction list”, and section 7.2.1 of “decision trees…determining a probability” for dividends (a probability of a dividend-related classification for a transaction that corresponds to the leaf node).); 
obtain a first decision tree from the multiple decision trees from the multiple decision trees) and testing each one (obtain a first decision tree), wherein “once a decision tree is generated, it can be applied to unknown instances in a short running time” (obtain a first decision tree) and “use the J48 decision tree algorithm” (obtain a first decision tree)); 
process, based on the first decision tree, unresolved exception information regarding unresolved exceptions to determine which of the first decision tree's leaf nodes respectively correspond to transactions for which the unresolved exceptions were triggered (section 5.2.1 teaches “once a decision tree is generated, it can be applied to unknown instances in a short running time (process, based on the first decision tree, unresolved exception information regarding unresolved exceptions)”; section 5.5.2 teaches “J48 decision tree” including “20 instances per leaf, then 10 dividends are classified by a concise model of only 7 leaves (determine which of the first decision tree's leaf nodes respectively correspond to transactions for which the unresolved exceptions were triggered)”); and 
assign dividend-related classifications to the transactions based on which of the first decision tree's leaf nodes respectively correspond to the transactions, a first transaction being assigned a first dividend-related classification based on the first transaction being determined to correspond to a first leaf node (section 5.2.1 teaches “once a decision tree is generated, it can be applied to unknown instances (transactions) in a short running time”; section 5.5.2 teaches “J48 decision tree” including “20 instances per leaf (transactions/first transaction), then 10 dividends are classified (assign dividend-related classifications) by a concise model of only 7 leaves (based on which of the first decision tree's leaf nodes/correspond to a first leaf node)”).

However, Penders does not explicitly teach provide, as input to a neural network, the resolved exceptions information to obtain multiple decision trees via the neural network, and obtain a first decision tree from the multiple decision trees obtained via the neural network.
Krishnan teaches provide, as input to a neural network, the resolved exceptions information to obtain multiple decision trees via the neural network, and obtain a first decision tree from the multiple decision trees obtained via the neural network (section 3, Table 1, and Fig. 1 teach a “neural network” (obtain multiple decision trees via the neural network/obtained via the neural network) used for generating “decision trees” from a labeled “data set” (the resolved exceptions information) input into the “neural network” (provide, as input to a neural network)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Krishnan’s teachings of generating decision trees from a neural network using a labeled data set into Penders’ teaching of creating decision trees for classifying data as dividend or not dividend in order to “utilize the benefits of neural network training like robustness to noise, stable learning in the presence of outliers in the data and better generalization” (Krishnan, section 2 intro).

Regarding claims 2 and 9, the combination of Penders and Krishnan teach all the claim limitations of claims 1 and 8 above; and further teach wherein the computer system is further caused to, for each transaction of the transactions, generate narration for the transaction based on the first decision tree (Penders, sections 5.2.1, 5.5.2, 6.5, and Figs. 25 and 33 teach instance (transactions) features traversing “internal nodes of a decision tree (based on the first decision tree) represent tests on features (transactions) and terminal nodes (leaves) (nodes) represent decision outcomes” and the tree dividing the instance data (transactions) into “ranges” (narration) based on the labeled branches/“path” (alternative narration) to the resultant leaf node of the given instances (transactions). Further the tree requires “20 instances per leaf, then 10 dividends are classified by a concise model of only 7 leaves” and provides a “prediction list” and “path” (narration)).

Regarding claims 3, 10, and 16, the combination of Penders and Krishnan teach all the claim limitations of claims 1, 8, and 15 above; and further teach wherein the computer system is further caused to, for each transaction of the transactions: 
traverse from a root node of the first decision tree to a leaf node of the decision tree based on which conditional branches of the first decision tree's root node and internal nodes are satisfied by the transaction's attributes; and generate narration for the transaction based on the conditional branches traversed during the traversal from the root node to the leaf node (Penders, sections 5.2.1, 5.5.2, 6.5, and Figs. 25 and 33 teach instance (transactions) features traversing “internal nodes (traverse from a root node) of a decision tree (of the first decision tree) represent tests on features (transactions) and terminal nodes (leaves) (to a leaf node) represent decision outcomes” and the tree dividing the instance data (transactions) into “ranges” (narration) based on the labeled branches/“path” (generate narration) to the resultant leaf node of the given instances (based on which conditional branches of the first decision tree's root node and internal nodes are satisfied by the transaction's attributes). Further the tree requires “20 instances per leaf, then 10 dividends are classified by a concise model of only 7 leaves” and provides a “prediction list” and path (narration)).

Regarding claims 4, 11, and 17, the combination of Penders and Krishnan teach all the claim limitations of claims 1, 8, and 15 above; and further teach wherein the computer system is further caused to: 
analyze accuracy of each decision tree of the multiple decision trees (Penders, section 5.4, 6.2.1, 7.3, Table 26, and appendix 5-6 teach creating multiple trees on divided data of “part[s]” 1-4, and comparing the “corresponding tree[s]” scores in an effort to find the model “to match the domain expert in the accuracy of predictions”); and 
obtain the first decision tree from the multiple decision trees by selecting the first decision tree from among the multiple decision trees based on the analysis indicating that the accuracy of the first decision tree is greater than or equal to one or more other decision trees of the multiple decision trees (Penders, sections 5.5.2, 8.3, and Table 30 creating different decision trees composed of different “parameters” and determining the “J48 decision tree, constructed using the default parameters and three price-fall related features” was the “best performing classifier”).

Regarding claims 5, 12, and 18, the combination of Penders and Krishnan teach all the claim limitations of claims 4, 10, and 17 above; and further teach wherein the computer system is further caused to: 
analyze the accuracy of each decision tree of the multiple decision trees based on, for each decision tree of the multiple decision trees, its internal nodes' (i) probabilities of dividend-related classifications for transactions that respectively correspond to the internal nodes and (ii) percentages, of the set of observations, that respectively correspond to the internal nodes (Penders, sections 5.2.1, 5.4, 6.5 teach creating “decision trees” (of the multiple decision trees), wherein each decision tree includes “internal nodes of a decision tree represent tests on [instance] features (transactions) and terminal nodes (leaves) represent decision outcomes” and “label the branch with the class value (dividend-related classifications) seen by the majority of remaining instances (a probability…and (ii) a percentage, of the set of observations)” for the instances (transactions), and testing each tree (analyze the accuracy of each decision tree). Sections 5.5.2, 8.3, and Table 30 further teach creating the different decision trees composed of different “parameters” and determining the “J48 decision tree, constructed using the default parameters and three price-fall related features” was the “best performing classifier” (analyze the accuracy of each decision tree of the multiple decision trees)).

Regarding claims 6, 13, and 19, the combination of Penders and Krishnan teach all the claim limitations of claims 4, 10, and 17 above; and further teach wherein the computer system is further caused to: 
use each decision tree of the multiple decision trees to predict dividend-related classifications for at least some transactions of the resolved exceptions information or other resolved exceptions information; and analyze the accuracy of each decision tree of the multiple decision trees based on a comparison of the decision tree's predicted dividend-related classifications and corresponding dividend-related classifications of the resolved exceptions information or the other resolved exceptions information (Penders, sections 5.2.1, 5.4, 6.5 teach of the multiple decision trees), wherein each decision tree includes “internal nodes of a decision tree represent tests on [instance] features (transactions) and terminal nodes (leaves) represent decision outcomes” and “label the branch with the class value (dividend-related classifications) seen by the majority of remaining instances (a probability…and (ii) a percentage, of the set of observations)” for the training instances (transactions of the resolved exceptions information or other resolved exceptions information), and testing each tree (analyze the accuracy of each decision tree) providing an “output a prediction list” (predict dividend-related classifications). Sections 5.5.2, 8.3, and Table 30 further teach creating the different decision trees composed of different “parameters” and determining the “J48 decision tree, constructed using the default parameters and three price-fall related features” was the “best performing classifier” (analyze the accuracy of each decision tree)).

Regarding claims 7, 14, and 20, the combination of Penders and Krishnan teach all the claim limitations of claims 1, 8, and 15 above; and further teach wherein the first transaction is assigned a classification, which indicates that the first transaction qualifies as a dividend, based on (i) the first transaction being determined to correspond to the first leaf node and (ii) the first leaf node indicating a greater probability of being qualified as a dividend than not being qualified as a dividend (Penders, sections 5.2.1, 5.5.2, 7.2.1, and Fig. 25 teach “once a decision tree is generated, it can be applied to unknown instances (first transactions) in a short running time”. The “J48 decision tree” including “20 instances (first transaction) per leaf (first leaf node), then 10 dividends are classified (assign classification…qualifies as a dividend) by a concise model of only 7 leaves (based on (i) the first transaction being determined to correspond to the first leaf node)”, thus the terminal (leaf) nodes resulting in “determining a probability” for being dividends (indicating a greater probability of being qualified as a dividend than not being qualified as a dividend)).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Boz (US Pub 20130345585) teaches extracting decision trees from neural networks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123